Citation Nr: 0535193	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  96-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a back disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant served on active duty from July 3, 1990 to 
August 10, 1990, and on active duty for training (ACDUTRA) 
with the Army National Guard from August 10, 1993 to October 
13, 1993.  He also had an unverified period of service with 
the Army National Guard in approximately 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, the Commonwealth of Puerto Rico.  The 
appellant currently resides within the jurisdiction of the 
St. Petersburg RO.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

(The issue of entitlement to the receipt of educational 
assistance benefits under Chapters 30 and 32, Title 38, 
United States Code, and under Chapter 1606, Title 10, United 
States Code, is the subject of a separate decision.)


REMAND

In regard to the appellant's claim for service connection for 
a right foot disability, the appellant contends, in essence, 
that his pre-existing right foot disability was aggravated 
during military service.  

The appellant's service medical records from his first period 
of active military service show that in June 1990, he 
underwent an entrance examination.  At that time, he gave a 
history of fracturing his right fourth metatarsal bone when 
he was 13 years old, without sequela.  The physical 
examination showed that the appellant had an adequate range 
of motion in his right foot with no deformities.  The 
examiner noted that the appellant's right foot was 
asymptomatic.

In July 1990, the appellant underwent an examination for the 
Entrance Physical Standards Board.  At that time, he gave a 
history of breaking a bone in the instep of his right foot 
when he was 13 years old.  The appellant stated that 
subsequent to that injury, he had suffered from mild pain in 
his right foot.  The physical examination showed a dorsal 
"bump" just lateral to the base of the first metatarsal on 
the appellant's right foot.  The appellant indicated that the 
"bump" had been present for approximately four years, and 
that it was currently painful with marching and running.  The 
diagnosis was of a right foot bone spur.  The examiner stated 
that the appellant did not want the spur excised at that 
time.  The examiner further indicated that the appellant was 
not fit for induction and should be separated from the 
military.  The appellant's discharge was subsequently 
approved.

Medical records from E. Rivera, M.D., from November 1990 to 
January 1991, show that the appellant underwent an 
exostosectomy in November 1990.  The records reflect that 
following his surgery, his wounds healed very nicely and 
there was no evidence of any abnormalities.  According to the 
records, in January 1991, Dr. Rivera noted that the appellant 
was status post exostosectomy of the right foot and that he 
was doing very well.  Dr. Rivera further stated that there 
was no evidence of any problems.

The appellant's service medical records from his period of 
ACDUTRA with the Army National Guard, from August to October 
1993, show that throughout August 1993, he received 
intermittent treatment for right foot pain.  On August 22, 
1993, the appellant was treated after complaining of right 
foot pain.  Following the physical examination, he was 
diagnosed with chronic right foot pain.  On August 25, 1993, 
the appellant stated that he had been suffering from right 
foot pain for the past two weeks.  He indicated that he had 
undergone surgery on his right foot two years ago and that 
marching had irritated his foot and had caused him continuing 
pain.  Following the physical examination, he was diagnosed 
with metatarsalgia.

In September 1993, the appellant underwent an examination for 
the Entrance Physical Standards Board.  At that time, he 
complained of pain in his right foot when he wore boots and 
upon marching and running.  The examiners indicated that the 
appellant had a scar on his right foot.  They further stated 
that x-rays showed a partial resection of the right navicular 
tuberosity.  The diagnosis was of chronic postoperative pain.  
According to the examiners, the appellant's right foot 
disability existed prior to service, was not aggravated by 
service, and would not improve with training.  They 
recommended that the appellant be separated from the military 
because he did not meet medical fitness standards for 
enlistment.  The appellant was subsequently discharged from 
the military.

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1137.

At the time of the October 1995 rating decision which gives 
rise to the appeal of the right foot disability claim, the 
provisions of 38 C.F.R. § 3.304(b) required only a finding 
that clear and unmistakable evidence showed that an injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, during the course of this 
appeal, the provisions of 38 C.F.R. § 3.304(b) were 
invalidated as being inconsistent with 38 U.S.C.A. § 1111.  
See generally Cotant v. Principi, 17 Vet. App. 116 (2003); 
Jordan v. Principi, 17 Vet. App. 261 (2003).  Pursuant to 
these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

The RO has not considered the appellant's right foot 
disability claim in light of the above judicial decisions and 
VA General Counsel precedent opinion.  Therefore, the Board 
believes that it may not properly proceed with appellate 
review at this time.  In addition, although the appellant has 
undergone VA examinations in October 1997 and October 2004 
which were pertinent to his service connection claim, in 
order to address the questions raised by the appellant's 
claim in light of the above judicial decisions and VA General 
Counsel precedent opinion, a VA examination and competent 
medical opinion is required.  

In regard to the appellant's claim for service connection for 
a back disability, the appellant's service medical records 
for his period of ACDUTRA with the Army National Guard, from 
August to October 1993, show that throughout August 1993, the 
appellant received intermittent treatment for his back.  On 
August 22, 1993, the appellant sought treatment for 
complaints of back pain.  The assessment was of back strain.  
On August 23, 1993, the appellant again sought treatment for 
back pain.  At that time, he was diagnosed with a lumbar 
strain.  On August 25, 1993, the appellant stated that he had 
had low back pain for the past four days.  He revealed that 
he had injured his back after twisting it during physical 
training.  An examination of the appellant's back showed pain 
upon palpation of the right trapezium and lumbar 
paravertebral muscles.  The assessment was muscle strain.  

In October 1997, the appellant underwent a VA orthopedic 
examination.  Following the examination, the diagnosis was of 
a negative lumbar spine musculoskeletal examination.  

Private medical records from the Osceola Imaging Center show 
that in March 2001, the appellant had a magnetic resonance 
imaging (MRI) taken of his lumbosacral spine.  The MRI was 
interpreted as showing mild spondylosis at L5-S1 and an 
annular bulge at L5-S1, with questionable tiny additional 
central disc herniation.  The appellant also had an MRI taken 
of his thoracic spine.  The MRI was interpreted as showing 
minimal mid thoracic spondylosis.  In addition, x-rays were 
taken of the appellant's thoracic spine and were reported to 
be negative.  

By an October 2003 decision, the Board remanded this case.  
At that time, the Board requested that the RO provide the 
appellant with a VA examination to determine the nature, 
severity, and etiology of any back disability found to be 
present.  

As per the Board's October 2003 remand decision, in February 
2005, the appellant underwent a VA examination which was 
conducted by a physician's assistant.  In this regard, the 
Board finds the February 2005 VA examination report deficient 
because the report was not signed by a physician as required 
by VA Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  Given that the appellant's February 
2005 VA examination was conducted by a physician's assistant 
and not a medical doctor, the Board finds that the appellant 
has not yet been afforded the benefit of an adequate medical 
examination.  See Manual M-21-1. Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed in 
order to determine the nature and etiology of any current 
back disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive orthopedic examination 
conducted by a physician to determine the 
nature and etiology of any currently 
diagnosed right foot and/or back 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
following: (1) the appellant's service 
medical records from his period of active 
military service and from his period of 
ACDUTRA, (2) the October 1997 VA 
examination reports which were pertinent 
to the appellant's right foot and back 
service connection claims, (3) the 
October 2004 VA examination report which 
was pertinent to the appellant's right 
foot service connection claim and which 
showed right foot pain and mild 
interphalangeal joint space narrowing, as 
per x-ray report, (4) the private medical 
records from the Osceola Imaging Center, 
and (5) the private medical records from 
A. Sanchez, M.D., from March 2001 to 
October 2004, which reflect intermittent 
treatment for low back pain and include 
an MRI report, dated in August 2004, 
which shows that at that time, an MRI of 
the appellant's lumbosacral spine was 
reported to reflect small central focal 
extruded disc t L5-S1 level, without 
spinal stenosis, and disc desiccation at 
L5-S1.         

All necessary special studies or tests 
are to be accomplished, to include x-rays 
if deemed necessary by the examiner.  In 
regard to the appellant's right foot 
disability, after a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any currently 
identified right foot pathology, to 
include right foot pain and mild 
interphalangeal joint space narrowing, as 
per October 2004 VA x-ray report, can be 
attributed to the complaints and findings 
noted in both the appellant's period of 
active military service and period of 
ACDUTRA.  If no right foot pathology is 
found, or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated and a 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The report prepared 
should be typed.   

In regard to the appellant's back 
disability, after a review of the 
examination findings and the entire 
evidence of record, it is requested that 
the examiner render an opinion regarding 
whether it is at least as likely as not 
that the back disability, if found, is 
related to either the appellant's period 
of active duty or to his period of 
ACDUTRA, specifically to the findings 
noted in the appellant's service medical 
records from his period of ACDUTRA.  If 
no disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  The report 
prepared should be typed.     

2.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must then review 
and re-adjudicate the issues on appeal.  
In regard to the appellant's claim for 
service connection for a right foot 
disability, the RO should readjudicate 
the claim with consideration of the 
General Counsel's opinion.  See VAOGCPREC 
3-2003.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.     

The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  No action is required of the appellant 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


